                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                       AT KNOXVILLE

    JONATHAN STEPHENSON,                            )
                                                    )        Case No. 3:14-cv-414
           Petitioner,                              )
                                                    )        Judge Travis R. McDonough
    v.                                              )
                                                    )        Magistrate Judge H. Bruce Guyton
    TONY MAYS, Warden,                              )
                                                    )
           Respondent.                              )
                                                    )


                                   MEMORANDUM AND ORDER



          Before the Court is Petitioner’s pro se motion to remove counsel (Doc. 144). Petitioner

   moves the Court to “remove current counsel of record and appoint counsel that has time and is

   willing to pursue the issues in this case.” (Id. at 1.) The Court ordered the parties to respond to

   Petitioner’s motion. (Doc. 148.) The parties have done so, and the motion is fully briefed. (See

   Doc. 149; SEALED Docs. 151–52, 155.) For the reasons discussed herein, a hearing is

   necessary before the Court can rule on Petitioner’s motion.

   I.     DISCUSSION

          In 2014, Petitioner initiated this 28 U.S.C. § 2254 capital habeas corpus action by filing a

   motion to proceed in forma pauperis and motion to appoint counsel (Docs. 1–2). The Court

   granted Petitioner’s motions and appointed the Federal Defender Services of Eastern Tennessee

   (“FDSET”) to represent Petitioner. (Doc. 3, at 1–2 (citing 18 U.S.C. § 3599(a)(2)).)

          On June 12, 2017, however, Petitioner filed a motion to remove his court-appointed

   counsel, citing a conflict of interest. (See Doc. 88.) In the alternative, he asked the Court to




Case 3:14-cv-00414-TRM-HBG Document 165 Filed 05/21/21 Page 1 of 4 PageID #: 14591
   allow him to proceed pro se. (Id. at 2.) After Petitioner’s motion was fully briefed, the Court

   held a hearing before ruling on Petitioner’s motion.1 After the hearing, the Court denied

   Petitioner’s request to proceed pro se but granted his request to remove FDSET as counsel and to

   appoint new counsel. (Doc. 114, at 5–7.) The Court appointed the Federal Defender Services

   for the Middle District of Tennessee (“FDSMT”) to represent him. (Id.)

           Petitioner, acting pro se, now moves the Court “to remove current counsel” again, stating

   that “[c]ounsel . . . will not take the time to read and/or become familiar with . . . [his] case.”

   (Doc. 144, at 1.) In support of his motion, Petitioner filed a 109-page document titled “Letter of

   Transmittal.” (Doc. 145.) In this document, Petitioner discusses his state post-conviction

   proceedings and the issues that Petitioner claims that his “current counsel will not speak to him

   about.” (Id. at 3–21.)2

           Pursuant to 18 U.S.C. § 3599(a)(2), a defendant, “[i]n any postconviction proceeding

   under section 2254 . . . of title 28, United States Code, seeking to . . . set aside a death sentence, .

   . . shall be entitled to the appointment of one or more attorneys.” Appointed counsel “may be

   ‘replaced by similarly qualified counsel upon . . . motion of the defendant.’” Martel v. Clair,

   565 U.S. 648, 657 (2012) (quoting § 3599(e)). When a defendant moves to discharge current

   counsel and to appoint new counsel, a district court “‘clearly has a responsibility to determine the

   reasons for defendant’s dissatisfaction with his current counsel.’” U.S. v. Iles, 906 F.2d 1122,

   1130–31 (6th Cir. 1990) (quotation omitted); see Martel, 565 U.S. at 664 (“As all Circuits agree,

   courts cannot properly resolve substitution motions without probing why a defendant wants a


   1
    Without objection from Respondent, the Court heard argument from Petitioner and Stephen
   Ferrell, Esq.—Petitioner’s former attorney—outside of Respondent’s presence to protect any
   privileged matters between Petitioner and his attorney. (Doc. 111, at 24.)
   2
    Petitioner’s “Letter of Transmittal” also contains an appendix, which includes various
   documents from his state appeals and post-conviction proceedings. (Doc. 145, at 22–90.)

                                                      2
Case 3:14-cv-00414-TRM-HBG Document 165 Filed 05/21/21 Page 2 of 4 PageID #: 14592
   new lawyer.”). The Supreme Court in Martel has instructed courts to apply the “interest of

   justice” standard—a “peculiarly context-specific” and “fact-specific” inquiry—when evaluating

   motions to substitute counsel. 565 U.S. at 652, 663 (holding that “courts should employ the

   same ‘interests of justice’ standard that they apply in non-capital cases under a related statute,

   [18 U.S.C. ] § 3006A,” to capital cases as well). Factors which a court may consider “generally

   include” the following: the motion’s timeliness, including “abusive delay” in proceedings; the

   reason or “asserted cause for th[e] complaint,” including the degree of conflict or the breakdown

   in attorney-client communication; and the “client’s own responsibility, if any, for that conflict[.]”

   Id. at 662–63.

          Consistent with Martel, the Court will conduct a hearing so that it can make the

   appropriate fact-specific inquiry into Petitioner’s complaints before ruling on his motion to

   remove counsel. Id. at 664 (noting the importance of “an on-the-record inquiry into a

   defendant’s allegations [concerning substitution of counsel]”). The Court notes that Petitioner’s

   motion is unclear as to whether his dissatisfaction with “current counsel of record” is or was

   limited to Amy Harwell, Esq.—Petitioner’s former attorney at the time Petitioner filed his

   motion—or whether his dissatisfaction also extends to FDSMT as a whole.3 (Doc. 144, at 1.)

   The Court therefore intends to probe the full extent of Petitioner’s complaints.

   II.    CONCLUSION

          For the foregoing reasons, the Court will conduct a hearing before the undersigned on

   Petitioner’s pro se motion to remove counsel (Doc. 144). The hearing will take place on


   3
    Ms. Harwell filed a response to Petitioner’s motion and sur-reply to Petitioner’s reply. (SEALED
   Docs. 151, 155.) The record reflects, however, that Ms. Harwell no longer represents Petitioner.
   Richard Lewis Tennent, Esq., who is also an attorney from FDSMT, has since substituted Ms.
   Harwell as Petitioner’s lead counsel in this matter. (See Doc. 159.) Mr. Tennent has not filed a
   response to Petitioner’s pro se motion to remove counsel.

                                                     3
Case 3:14-cv-00414-TRM-HBG Document 165 Filed 05/21/21 Page 3 of 4 PageID #: 14593
   Tuesday, August 17, 2021 at 10:00 a.m. Eastern Standard Time in Chattanooga, Tennessee.

   The parties shall be prepared to present their positions to the Court. The Court further ORDERS

   that the United States Marshal, or his authorized deputy, transport Petitioner from his place of

   incarceration to Chattanooga, Tennessee to appear at the hearing.

          SO ORDERED.

                                                 /s/ Travis R. McDonough
                                                 TRAVIS R. MCDONOUGH
                                                 UNITED STATES DISTRICT JUDGE




                                                    4
Case 3:14-cv-00414-TRM-HBG Document 165 Filed 05/21/21 Page 4 of 4 PageID #: 14594
